NATIONWIDE MUTUAL FUNDS Nationwide Ziegler Wisconsin Tax Exempt Fund Supplement dated May 12, 2016 to the Summary Prospectus dated March 1, 2016 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective immediately, the table under the section “Portfolio Managers” on page 4 of the Summary Prospectus is deleted in its entirety and replaced with the following: Portfolio Manager Title Length of Service with Fund (and Predecessor Fund) Paula M. Horn Chief Investment Officer Since 2009 Richard K. Marrone Senior Portfolio Manager Since 2016 Richard D. Scargill Vice President and Portfolio Manager Since 2009 Eric Zenner Vice President and Portfolio Manager Since 2009 PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
